             2:15-cv-02303-CSB-EIL # 48          Page 1 of 2                                          E-FILED
                                                                     Tuesday, 30 October, 2018 04:03:38 PM
                                                                               Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS - URBANA DIVISION

DANIEL IGWE,                                        )
                                                    )
                                Plaintiff,          )
                                                    )
         v.                                         )
                                                    )   No. 15-cv-02303
ST. MARY'S HOSPITAL, DECATUR, of                    )
the Hospital Sisters of the Third Order of St.      )
Francis and DENISE SMITH,                           )
                                                    )
                                Defendants.         )

                         DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                           MOTION FOR RELIEF FROM ORDER

         Defendants, St. Mary’s Hospital, of the Hospital Sisters of the Third Order of St. Francis

and Denise Smith (collectively “Defendants”) by their attorneys, Drinker Biddle & Reath LLP,

submit their response to Plaintiff Daniel Igwe’s (“Plaintiff”) Motion for Relief from Order as

follows:

         1.       On December 15, 2017, following an in-person settlement conference before

Magistrate Judge Long, the parties reached a settlement. The material terms of this settlement

were recited into the record by Magistrate Judge Long. (See transcript, Dkt. # 44.)

         2.       Following that settlement, Defendants’ counsel prepared an agreement

memorializing the terms of the settlement (“Settlement Agreement”) and sent it to Plaintiff’s

counsel. Despite many discussions over an extended period of time, the parties have been unable

to agree to certain language for the written Settlement Agreement.

         3.       On September 26, 2018, the Court entered an order providing that if settlement

papers were not finalized by October 17, 2018, Defendants should file a motion to enforce

settlement. Defendants filed such a motion to enforce settlement on October 17, 2018. (See Dkt.

# 47.)

                                                    1
94483205.1
             2:15-cv-02303-CSB-EIL # 48        Page 2 of 2



         4.       On October 16, 2018, Plaintiff filed a “Motion for Relief for Order,” requesting

that the Court “enter an order for a continued settlement conference in open court with Plaintiff

and Counsel present, in an attempt to resolve the remaining unresolved issues impending

settlement of this case” (see Dkt. #45) (“Plaintiff’s Motion”).

         5.       Defendants agree that the outstanding settlement agreement language issues are

few, however, Defendants disagree with Plaintiff’s characterization in his Motion related to such

outstanding issues. For example, compare Plaintiff’s reference in his Motion to a “list of names”

(Dkt. #45, ¶ 7) with Defendants’ explanation of such list in footnote 1 of Defendant’s Motion to

Enforce Settlement (Dkt. # 47, pg. 3).

         6.       Defendants oppose Plaintiff’s request for a “continued settlement conference” as

this case has already settled. (See Defendants’ Motion to Enforce Settlement, Dkt. #47.)

Moreover, contrary to the assertion otherwise in Plaintiff’s motion, Defendants contend that the

transcript sets forth the essential terms of the settlement reached. (See id. and Ex. A thereto.)

         For the foregoing reasons, Defendants respectfully request that this Court deny Plaintiff’s

Motion for Relief from Order.

Dated: October 30, 2018                                 Respectfully submitted,

                                                       ST. MARY’S HOSPITAL and DENISE
                                                       SMITH

                                                       By: s/Stephanie Dodge Gournis
                                                       Stephanie Dodge Gournis, Esq. (ARDC #
                                                       6215978)
                                                       Noreen H. Cull, Esq. (ARDC # 06229417)
                                                       Drinker Biddle & Reath LLP
                                                       191 North Wacker Drive, Suite 3700
                                                       Chicago, Illinois 60606
                                                       Telephone: (312) 569-1330
                                                       Stephanie.gournis@dbr.com
                                                       Noreen.cull@dbr.com


                                                   2
94483205.1
